This is an original proceeding in habeas corpus. *Page 879 
The petitioner is held by the respondent under a judgment in contempt, as follows:
"This cause coming on to be heard this 12th day of April, A.D. 1938, upon testimony of the complainant's solicitor wherein the herein named defendant has failed to comply with the Court Order requiring the defendant to pay to the complainant the sum of $8.50 per week; and it appearing to the Court that the herein named defendant is now in the arrears in his weekly payment to the complainant in the sum of $45.00.
"IT IS, THEREFORE, ORDERED AND DECREED that the said Claude T. Bearden shall be confined in the Sarasota County jail for a period of ___ days, or until the said Claude T. Bearden shall purge himself for contempt of the Court for his failure to comply with the Court Order entered in this cause."
The judgment is fatally defective because it condemns the petitioner to imprisonment for an indefinite and indeterminate period. See State, ex rel. Trazevant, v. McLeod, 126 Fla. 229,170 So. 2d 735.
It is therefore ordered and adjudged that petitioner be discharged without prejudice to the Circuit Court to enter such other and further legal judgment as may be required to meet the requirements of the law.
So ordered.
  WHITFIELD, TERRELL, BROWN and CHAPMAN, J.J., concur. *Page 880